 1   McGREGOR W. SCOTT
     United States Attorney
 2   RICHARD J. BENDER
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                    IN THE UNITED STATES DISTRICT COURT

 9                                        EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                     2:16-CR-00068-TLN
12                     Plaintiff,
                                                                   FINAL ORDER OF FORFEITURE
13            v.
14   BRIAN K. MELLOR,
15                     Defendant.
16

17            On or about April 5, 2018, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 21 U.S.C. § 853(a), based upon the plea agreement entered into between plaintiff and

19 defendant Brian K. Mellor forfeiting to the United States the following property:
20                     a.       Approximately $1,418.00 in U.S. Currency1,
                       b.       One Savage, model 220B 16 gauge shotgun, unknown serial number,
21                     c.       One Mossburg, model 802 Plinkster, .22 caliber long rifle, serial number
                                HMD3699473,
22                     d.       One Remington rifle, model 03-A3, serial number 4013205,
                       e.       One Ekol Botan 9mm handgun, no serial number,
23                     f.       One Smith and Wesson M&P 9mm pistol with unknown serial number and
                                magazine,
24                     g.       One Bersa pistol, model Thunder380, caliber .380 with serial number 519865,
                       h.       Miscellaneous gun parts and gun parts and gun manufacture parts,
25                     i.       Various calibers of ammunition,
                       j.       Two gun scopes,
26                     k.       One AR barrel,
27   1
      After the entry of the Preliminary Order of Forfeiture, the United States was informed that the correct currency amount is
     $1,418.00 rather than the amount of $1,538.00 listed in the Preliminary Order of Forfeiture. Counterfeit funds totaling
28   $120.00 were discovered in the $1,538.00.
                                                                   1
29                                                                                                           Final Order of Forfeiture

30
 1                  l.      AR butt stocks,
                    m.      One jig for drill of AR,
 2                  n.      Two AR-15 lowers,
                    o.      One rifle butt stock,
 3                  p.      One AR-15 jig,
                    q.      Colt AR-15/MI6AI sear pin full auto,
 4                  r.      Two AK-47s with 30-round magazines, and
                    s.      One AK-15 with tool, no serial number present.
 5

 6          Beginning on June 22, 2018, for at least 30 consecutive days, the United States published notice

 7 of the Court’s Order of Forfeiture on the official internet government forfeiture site www.forfeiture.gov.

 8 Said published notice advised all third parties of their right to petition the Court within sixty (60) days
 9 from the first day of publication of the notice for a hearing to adjudicate the validity of their alleged

10 legal interest in the forfeited property.

11          The United States sent direct written notice by certified mail to the following individuals known

12 to have an alleged interest in the property:

13                  a.      Chase James Walker: A notice letter was sent via certified mail to Chase James

14 Walker at 1383 Sandhill Road, Victor, ID 83455 on September 18, 2018. The PS Form 3811 (certified

15 mail “green card” showing delivery of mail) was signed on September 22, 2018. A second notice letter

16 was sent via certified mail to Chase James Walker at P.O. Box 10797, Jackson, WY 83002-0797 on

17 September 18, 2018. The envelope was returned “unclaimed” on October 18, 2018.

18                  b.      Jimmy Dale Russow: A notice letter was sent via certified mail to Jimmy Dale

19 Russow at 21560 W. Highway 102, Decatur, AR 72722 on September 18, 2018. The PS Form 3811
20 (certified mail “green card” showing delivery of mail) was signed on September 21, 2018.

21          The Court has been advised that no third party has filed a claim to the subject property, and the

22 time for any person or entity to file a claim has expired.

23          Accordingly, it is hereby ORDERED and ADJUDGED:

24          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

25 and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), including all right, title, and
26 interest of Brian K. Mellor, Chase James Walker, and Jimmy Dale Russow.

27          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

28 United States of America.
                                                           2
29                                                                                              Final Order of Forfeiture

30
 1          3.     The U.S. Marshals Service and/or the Bureau of Alcohol, Tobacco, Firearms, and

 2 Explosives shall maintain custody of and control over the subject property until it is disposed of

 3 according to law.

 4          SO ORDERED this 10th day of December, 2018.

 5

 6

 7

 8                                            Troy L. Nunley
                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        3
29                                                                                          Final Order of Forfeiture

30
